Citation Nr: 1004290	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  09-33 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Service connection for respiratory/breathing problems, to 
include chronic obstructive pulmonary disease (COPD) and 
asthma, as secondary to the Veteran's service-connected 
disability of shrapnel wound to the chest, with shrapnel 
around the heart (shrapnel disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1950 to 
August 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied service connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

With an August 2009 Statement in Support of Claim, the 
Veteran provided authorization forms to obtain medical 
treatment records from 2 hospitals and his private 
physician.  He also stated that all other treatment of his 
condition had been through the VA outpatient clinic in 
Columbus, Ohio.  Although VA has a duty to assist a claimant 
in obtaining evidence to substantiate his claim (see 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159), nothing in the claims 
folder indicates that the RO requested the VA treatment 
records.  VA medical treatment records are deemed to be 
within the control of VA and should have been included in 
the record, as they may be determinative of the claim.  
Therefore, a remand is necessary for the purpose of 
obtaining such records.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

In addition, while the RO obtained the identified records 
from one hospital and from the Veteran's private physician, 
the RO was unable to obtain the requested records from the 
Mt. Carmel East Medical Center.  The RO requested all 
records from that medical center between 1988 and 1996.  
That center's record keeper sent a negative reply to the 
RO's request for records, explaining that there were no 
records for the specific two years identified by the Veteran 
in his authorization form-that is, 1988 and 1996.  

VA is required to make reasonable efforts to obtain relevant 
records not in the custody of a federal department or 
agency.  38 C.F.R. § 3.159(c)(1).  Reasonable efforts would 
generally require a follow-up request unless a response to 
the initial request indicates that the records sought do not 
exist or that a follow-up request would be futile.  Id.  
Then, VA must provide the veteran with notice that the 
records are not available.   38 C.F.R. § 3.159(e)(1).  That 
notice must contain the following information:  (i) the 
identity of the records VA was unable to obtain; (ii) an 
explanation of the efforts VA made to obtain the records; 
(iii) a description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of 
record unless the claimant submits the records VA was unable 
to obtain; and (iv) a notice that the claimant is ultimately 
responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(1).  

The RO did not comply with the regulation's requirements 
here for the Veteran was not notified of what efforts VA 
made to obtain the records, what action VA would take on the 
claim, or that he was ultimately responsible for providing 
the evidence.  Moreover, it is not clear that the Veteran is 
aware that the medical center interpreted his authorization 
form as authorizing the release of records only in two 
specific years rather than for all years between those two 
dates.  Therefore, the Veteran should be notified that the 
previous authorization form was for 1988 and 1996 only, and 
that if he wants all records between 1988 and 1996 from that 
facility, he will need to either obtain those records 
himself and provide them to VA or submit a signed 
authorization to VA for the Mt. Carmel East Medical Center 
records from 1988 to 1996.  If the records thereafter can 
not be obtained, the Veteran should be provided with notice 
that complies with 38 C.F.R. § 3.159(e)(1).  

Additional medical information is also needed in order to 
decide the claim.  38 C.F.R. § 3.159(c)(4) (VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim).  During active service, the 
Veteran was hit by some shrapnel without being aware of 
having been wounded.  During a cardiac catheterization, the 
shrapnel in his chest showed up on a fluoroscope.  In a 
December 2001 rating decision, service connection was 
granted for a shrapnel wound to the chest, with shrapnel 
around the heart, and a 10 percent disability rating was 
assigned effective from November 1996, the date of his 
claim.  In adjudicating the assignment of a rating for that 
disability, several medical opinions were obtained about the 
cause of the Veteran's chest pain.  At the time those 
opinions were obtained, the record did not contain any 
direct X-ray evidence of the shrapnel in his chest.  But a 
November 2008 chest X-ray report that is now in the claims 
folder describes the existence of a small, metallic foreign 
body within the subcutaneous tissues just anterolateral to 
the xiphoid process on the right, which is stable.  

The Veteran is seeking secondary service connection for his 
respiratory/breathing problems caused by, or aggravated by, 
that shrapnel disability.  38 C.F.R. § 3.310(a) (service 
connection may be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability).  Establishing service 
connection on a secondary basis requires evidence that 
shows:  (1) a current disability exists; and (2) the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

A compensation and pension (C&P) examination was conducted 
in December 2008.  The C&P examiner ordered chest X-rays, 
lung function tests, a stress test, and a bone scan.  She 
reviewed the claims folder, took a medical history from the 
Veteran, and conducted a physical examination, setting forth 
her clinical findings.  But the examiner's opinions do not 
specifically address the matters at issue in this appeal.  
The examiner determined that the Veteran does not have COPD 
from his tobacco smoking years ago.  And while she discussed 
what might have caused his symptoms of shortness of breath 
and left side pain, she did not specifically address whether 
the Veteran has a current respiratory disability or whether 
any respiratory disability is caused by, or aggravated by, 
the shrapnel wound disability.  

Once VA undertakes the effort to provide an examination, an 
adequate one must be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As a result, the Veteran should be 
scheduled for another examination that identifies all 
respiratory disabilities that have existed since the 
July 2008 claim was filed, and for each, addresses, with 
complete rationale, whether that respiratory disability is 
caused by, or aggravated by, the service-connected shrapnel 
disability.  In responding the examiner should provide a 
complete rationale and as relevant, cite to other opinions 
in the record as to the etiology of the Veteran's shortness 
of breath and left side pain (including the findings of the 
May 2005 C&P examination report, the December 2008 C&P 
examination report, treatment records of the Veteran's 
private physician diagnosing COPD and asthma, and any 
additional evidence that may be associated with the claims 
folder during the remand).      

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran notice that the Mt. 
Carmel East Medical Center did not provide 
the records requested on behalf of the 
Veteran because the authorization form 
indicated that the records sought 
pertained to two separate years-1988 and 
1996-and the medical center record keeper 
stated there were no records for those two 
particular years.  Advise the Veteran that 
that if he wants all records between 1988 
and 1996 from that medical center, he will 
need either to obtain those records 
himself and provide them to VA or to 
submit a signed authorization to VA for 
the Mt. Carmel East Medical Center records 
from 1988 to 1996.  If the records 
thereafter can not be obtained, the 
Veteran should be provided with notice 
that complies with 38 C.F.R. 
§ 3.159(e)(1).  

2.  Make arrangements to obtain all of the 
Veteran's VA treatment records for 
respiratory conditions, for chest pain, 
for left-side pain, and for 
costochondritis from the Chalmers P. Wylie 
Ambulatory Care facility in Columbus, 
Ohio.  

3.  After the additional treatment records 
have been associated with the claims 
folder, make arrangements to schedule the 
Veteran for an appropriate examination(s) 
for the purpose of obtaining etiology 
medical opinions with respect to both 
direct and secondary service connection.  

The claims folder, to include a copy of 
this Remand, must be made available to, 
and reviewed by, the examiner in 
conjunction with the examination report.  
Any indicated studies should be performed.  
The examiner should be advised that 
additional evidence has been obtained 
since the last C&P examination and that 
there are alternative legal theories that 
have been raised by the Veteran so that 
several specific questions must be 
addressed.  

The examination report must provide 
complete rationale for all opinions and as 
relevant, cite to other opinions in the 
record as to the etiology of the Veteran's 
shortness of breath and left side pain 
(including the findings of the May 2005 
C&P examination report, the December 2008 
C&P examination report, treatment records 
of the Veteran's private physician 
diagnosing COPD and asthma, and any 
additional evidence that may be associated 
with the claims folder during the remand).  
For each part, if it is not possible to 
give an opinion, the examiner should state 
that but also provide the rationale for 
why it is not possible.  

The examination report must address the 
following matters:  

(a)  Identify each disability of the 
respiratory system that has existed since 
the July 2008 claim has been filed.   
Include a discussion whether the Veteran 
has had COPD and/or asthma since 
July 2008.  If there are no disabilities 
of the respiratory system since July 2008 
(the period of the appeal), the examiner 
should provide the basis for that finding 
and does not need to answer the rest of 
the questions.  

(b) For each of the current disabilities 
of the respiratory system, is it at least 
as likely as not (that is, a probability 
of 50 percent or greater) that the 
respiratory disability is related to his 
active military service?  

(c) For each of the current disabilities 
of the respiratory system, is it at least 
as likely as not (that is, a probability 
of 50 percent or greater) that the 
Veteran's disability of shrapnel wound to 
the chest, with shrapnel around the heart 
(shrapnel disability), caused his 
respiratory disability?  

(d) For each of the current disabilities 
of the respiratory system, is it at least 
as likely as not (that is, a probability 
of 50 percent or greater) that the 
Veteran's service-connected shrapnel 
disability makes his respiratory 
disability worse than it otherwise would 
have been in the natural progress of that 
respiratory disease?  If so, please cite 
to the evidence in the claims folder that 
shows that the respiratory disability is 
made worse by the shrapnel disability.  

4.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal is denied, 
issue the Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

